Ross, J., dissenting.
I dissent. The cases are conflicting upon the point in question, but I think that those holding that the complaint must show by positive averment that the plaintiff is the owner of the note sued on at the time of commencing the action are right on principle and should be followed. Facts should be *572alleged in pleading. As was said by this court in Forbes v. County of El Dorado, 12 Pac. C. L. J. 343: “The rule that a status or condition which existed in the past is presumed to continue is a rule of evidence, not of pleading.”
McKirstry, J., concurred with Mr. Justice Ross.
Rehearing denied.